Porter, J.
(dissenting): I think the undisputed evidence is that the buildings were vacant. The tenant moved out in March; a few days thereafter the owner, who lived in another house on another farm nearly a half mile distant, stored a pile of clothing, a sofa, a baby carriage, a stove and two beds without mattresses in the vacant house. It was his intention to move into the house with his family in the fall. The fact that while engaged during the daytime in doing work in the fields on the place he occasionally went into the house to eat his dinner that he carried with him did not change conditions. The premises were still “vacant” in the sense in which that word is used in policies of insurance. The plaintiff so understood it himself, and claims that he went to the local agent of the insurance company and asked whether it was necessary to have a vacancy permit.
The defense made by the insurance company in this case is not a technical one. The. provision that the company shall not be liable if loss occur while the insured premises remain vacant for a period of thirty days is a lawful condition and one that should be up*856held. It was designed to protect the company, from the increased hazards resulting from the very condition in which the premises in question were suffered to be when the loss occurred.